Citation Nr: 1017244	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In 
September 2007 a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  In October 2007 and March 2009 this matter 
was remanded for additional development.  In November 2009, 
the Board sought an advisory medical opinion from Veterans 
Health Administration (VHA), which was provided in December 
2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's gastroenteritis treated in service was a self-
limiting illness (without residuals); any postservice 
duodenal ulcer disease was not manifested in the first year 
following his discharge from active duty; and any current 
gastrointestinal disorder is not shown to be related to the 
Veteran's service or to have been caused or aggravated by his 
service connected PTSD.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, including 
as secondary to service connected PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  An August 2004 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
March 2006 and November 2007 letters informed the Veteran of 
disability rating and effective date criteria.  An April 2009 
letter notified him of the evidence necessary to substantiate 
a claim of secondary service connection.  An October 2009 
supplemental statement of the case readjudicated the matter 
after further development was completed, and after the 
Veteran had opportunity to respond.  It is not alleged that 
notice was less than adequate.

The Veteran's service treatment records (STRs) and 
postservice treatment records are associated with his claims 
file.  The RO arranged for VA examinations in September 2004 
and in December 2008.  In November 2009, the Board sought a 
VHA medical advisory opinion, which was received the 
following month.  The Veteran was notified of the opinion 
and, in April 2010, responded that he had no further argument 
and/or evidence to submit.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Disability 
that is proximately due to or the result of a service-
connected disease or injury shall also be service connected.  
38 C.F.R. § 3.310(a).

Certain chronic diseases, including duodenal ulcer disease, 
may be service connected on a presumptive basis if manifested 
to a compensable degree during a specified period of time 
postservice (one year for duodenal ulcer disease).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The probative value or evidentiary weight to be attached to a 
medical opinion is within the Board's province as finder of 
fact.  The guiding factors in evaluating the probative value 
of a medical opinion include whether the opinion is based 
upon sufficient facts and whether the opinion applied valid 
medical analysis to the significant facts of the case in 
order to reach the conclusion submitted in the opinion.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Greater weight may be placed on 
one physician's opinion over another's depending on factors 
such as reasoning employed, and whether or not and to what 
extent they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Service connection has been established for posttraumatic 
stress disorder (PTSD).  The Veteran contends that he has a 
GI disorder that was either incurred in service or has been 
aggravated by his service-connected PTSD.  

The Veteran's STRs reveal that in December 1943 he was 
treated for gastroenteritis.  No GI complaints or findings 
were noted on his service separation examination in December 
1945.  

Private treatment records reflect that in April 1995 the 
Veteran was seen for gastrointestinal bleeding; his past 
medical history included peptic ulcer disease.  Private 
treatment records also reflect that the Veteran had gastritis 
diagnosed in March 2004.  
On VA examination in September 2004, active chronic gastritis 
with H. pylori positive was diagnosed.

An August 2007 statement from N.J.W., M.D., a physician with 
a gastroenterology practice, includes the opinion that the 
Veteran's chronic gastrointestinal problems are at least in 
part a result of his PTSD and chronic anxiety.  In a 
September 2007 statement, Dr. N.J.W. opined that it is as 
likely as not that the Veteran's GI problems started while he 
was in the service, and his present condition is the result 
of that experience.  Dr. N.J.W. reiterated this conclusion in 
a third statement in support of the Veteran's claim, dated in 
March 2009.  

A January 2008 statement from S.R.E., Ph.D., a psychologist, 
also includes the opinion that "it is consistent with [the 
Veteran's] psychological condition that it is served as an 
aggravating factor for his gastrointestinal problems."

On VA examination in December 2008, gastroesophageal reflux 
disease was diagnosed.  After reviewing the Veteran's 
records, the examiner opined that "the Veteran's current 
gastrointestinal disability, gastroesophageal reflux disease, 
is not related to the Veteran's gastroenteritis in the 
service or his military service.  The Veteran's 
gastroesophageal reflux and hiatal hernia are not caused by 
or aggravated by the Veteran's service-connected PTSD.  PTSD 
has not been shown to cause or aggravate gastroesophageal 
reflux disease in any of the medical literature.  
Gastroenteritis is a self-limited illness which does not 
cause chronic gastritis or gastroesophageal reflux disease."  

Because the medical evidence in the record left unclear the 
etiology of the Veteran's GI disorder, the Board sought a VHA 
medical advisory opinion in this matter.  In December 2009, a 
VA gastroenterologist reviewed the Veteran's claims folder 
including the STRs and the opinions in the record, and stated 
that "it appears that [the Veteran's] current diagnoses are 
hiatus hernia and reflux disease, diverticulosis, and 
hemorrhoids.  With respect to each diagnosis, the medical 
expert opined that "there is no significant evidence that 
the clinical onset of these problems occurred during [the 
Veteran's] service".  In response to the question of whether 
it is at least as likely as not (i.e., a 50 percent or better 
probability) that each diagnosed GI disorder was caused, or 
aggravated by (increased in severity due to), the Veteran's 
service connected PTSD, the medical expert stated:  

Concerning each of these disorders, it is less than 
50% likely that they are significantly aggravated 
by the Veteran's PTSD.  This last area is the only 
issue in which there is some potential doubt.  
Obviously, I have not been able to talk directly to 
the patient and evaluate him in person.  PTSD would 
not aggravate anatomic problems such as hiatus 
hernia or diverticulosis.  However, if the patient 
had irritable bowel syndrome (which he may have but 
does not appear to carry that diagnosis), PTSD 
could be an aggravating feature.  PTSD has not 
received significant study related to most of these 
gastrointestinal diseases.  Thus, based on current 
literature and my review of the chart, I would say 
that PTSD does not likely aggravate his current 
gastrointestinal problems.  

Although the expert did not specifically discuss each opinion 
for and against the Veteran's claim, the discussion provided 
reflects a thorough review of the Veteran's claims file and 
there is no reason to question that such opinions were 
considered when the expert formulated his own.  The VHA 
expert agreed with the December 2008 VA opinion, which 
referred to medical literature in support of the conclusions 
that the gastroenteritis treated in service was a "self-
limited process" and that PTSD is not shown to cause or 
aggravate gastroesophageal reflux disease.  The expert 
disagreed with the private opinions in support of the 
Veteran's claim.  Notably; those opinions do not provide 
rationale (or references to the record or to medical 
literature) that may be weighed in considering the 
conclusions reached.  

The Board finds the private opinions in support of the 
Veteran's claim of lesser probative value, as they are merely 
conclusions without a clear rationale.  See Stefl, 21 Vet. 
App. at 123 ( "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion"); see 
also Miller v. West, 11 Vet. App. 345, 348 (1998).  While the 
private opinions conclude that the Veteran's GI problems 
started while he was in service and that his PTSD is an 
aggravating factor for his GI problems, they do not explain 
why they believe this to be so (i.e., why the current 
diagnoses would be related to a self-limiting gastroenteritis 
in service), and do not point to any medical literature 
supporting that PTSD may aggravate anatomic GI problems.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Unlike the 
December 2008 VA medical opinion and December 2009 VHA 
medical advisory opinion, the private opinions do not 
indicate that medical literature was reviewed, and do not 
provide any explanation for their conclusions that the Board 
could weigh against the contrary opinions of record.  The 
private opinions do not provide sufficient detail and 
rationale to allow the Board to make a fully informed 
decision as to whether the Veteran's current GI disorders are 
related to his gastroenteritis in service or to his service-
connected PTSD.  See Stefl, 21 Vet. App. at 123.  

The Board finds that the December 2008 VA medical opinion and 
December 2009 VHA medical advisory opinion have greater 
probative value, and are persuasive.  They note that the 
Veteran's gastroenteritis in service was "self-limiting" 
and is unrelated to his current gastrointestinal disability; 
there is no factual evidence to the contrary, especially in 
light of the very substantial time interval between service 
and the initial postservice clinical notation of GI 
disability.  It is also noteworthy that while there have been 
indications (including in 1995 and in 2004) that the Veteran 
had duodenal ulcer disease (which apparently is now 
inactive), there is no evidence or suggestion that such was 
manifested in the first postservice year (so as to trigger 
application of the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112). 

The Board also finds that the preponderance of the evidence 
is against a finding that the Veteran's current 
gastrointestinal disorder is related to his PTSD.  As was 
noted above, the December 2008 VA medical opinion and 
December 2009 VHA medical advisory opinion concluded that, 
based on current literature and the facts of the Veteran's 
case, PTSD is not likely to have aggravated his current GI 
problems.  It was explained that there is no medical 
literature supporting that PTSD aggravates anatomic GI 
disorders (and that irritable bowel syndrome, which 
apparently may be aggravated by PTSD, has not been 
diagnosed).  Accordingly, secondary service connection for 
the Veteran's current GI disorders is not warranted.

The Board has considered the Veteran's own statements 
relating his GI disabilities to his service or to his 
service-connected PTSD.  However, he is a layperson, and 
therefore is not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The nexus questions 
raised by the Veteran's allegations in this matter are 
eminently medical in nature.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the Veteran's 
claim of service connection for a GI disorder.  Accordingly, 
such claim must be denied.


ORDER

Service connection for a gastrointestinal disorder, to 
include as secondary to service-connected PTSD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


